UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 19, 2013 (Date of earliest event reported) Stillwater Mining Company (Exact name of registrant as specified in its charter) DE (State or other jurisdiction of incorporation) 001-13053 (Commission File Number) 81-0480654 (IRS Employer Identification Number) 1321 Discovery Drive, Billings, Montana (Address of principal executive offices) (Zip Code) (406) 373-8700 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events In conjunction with the appointment of Mick McMullen as President and Chief Executive Officer of Stillwater Mining Company on December 3, 2013, Mr. McMullen resigned as Chairperson of the Company’s Technical and Ore Reserve Committee. Mr. McMullen will remain a member of that committee. The Board of Directors appointed Gary Sugar as the new Chairperson of the Technical and Ore Reserve Committee, effective December, 17 2013. Mr. McMullen has been a member of the Board of Directors since May 2013. Mr. Sugar has been a member of the Board of Directors since August 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 19, 2013 STILLWATER MINING COMPANY By: /s/ Brent R. Wadman Brent R. Wadman Corporate Secretary
